Citation Nr: 0945075	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  In December 2006, the Veteran testified at 
a hearing before the undersigned.  A copy of that transcript 
has been associated with the record.

In November 2007, the Veteran's claim was remanded by the 
Board for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record fails to demonstrate that hypertension 
was manifest during service, was manifest within one year of 
separation, and that the Veteran's current diagnosis of 
hypertension is attributable to service.


CONCLUSION OF LAW

Hypertension was not shown to have been incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2002, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  A March 2006 
letter included information with regard to the assignment of 
a disability rating and effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that efforts were made to obtain the 
Veteran's service treatment records and private medical 
records.  However, according to a May 2004 formal finding on 
the unavailability of service records, the Veteran's service 
treatment records are unavailable for review.  In March 2002, 
the Veteran's records were initially requested from the 
National Personnel Records Center (NPRC), with a follow-up 
request submitted in July 2002.  The NPRC stated that the 
Veteran's service medical records were not available.  See 
Formal Finding, May 20, 2004.

Further, the Board notes that attempts were made to retrieve 
private medical records from Dr. K., as well as North Broward 
County Hospital (regarding an alleged emergency room visit in 
1982).  However, according to the veteran, Dr. K. is now 
deceased, and the Veteran was unable to obtain those records.  
See VA examination report, September 2009.  An employee at 
North Broward County Hospital noted that records are 
destroyed after 20 years, and that the requested information 
was unavailable.  See Report of Contact, August 26, 2009.

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the whether the 
Veteran had a current diagnosis of hypertension and, if so, 
to determine the etiology thereof, in September 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The VA opinion obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and is responsive to the medical questions 
raised in this case.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report 
is thorough and supported by the record.  The examination 
noted above is therefore adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claimed that he was diagnosed with 
hypertension in 1953 during his period of active service.  He 
further reported receiving anti-hypertensive medication at 
that time.  He reported that the has taken anti-hypertensive 
medication ever since, and that he received treatment for his 
hypertension immediately following service.  See VA 
examination report, September 2009.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension became manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with hypertension.  See VA examination report, 
September 2009.  Thus, element (1) of Hickson has been 
satisfied, in that the Veteran has demonstrated that he has a 
current diagnosis.  

For VA purposes, hypertension is defined as diastolic 
pressure predominantly 90 or greater, or systolic pressure 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).  

As noted above, the Veteran's service treatment records are 
unavailable for review.  As such, VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule, are heightened.  See Milostan.  

As the Veteran has presented competent medical evidence of a 
current diagnosis of hypertension, the question before the 
Board is whether such a disability was incurred during active 
military service, or to a compensable degree within a year 
thereafter.  In written communications to the Board, as well 
as in his December 2006 personal hearing testimony, the 
Veteran testified that, during his period of active service, 
he began to feel dizzy and nauseous.  He reported that he was 
diagnosed with high blood pressure at that time, and that 
treatment for hypertension continued through separation.  He 
further stated that he became very sick following separation 
and was treated by Dr. K., in Michigan, for high blood 
pressure and cholesterol.  The Veteran stated that he started 
taking anti-hypertensive medication at that time.  Although 
the Veteran claimed treatment for hypertension continuously 
since separation from active service, he acknowledged that 
the earliest medical record containing a diagnosis of 
hypertension was authored in 2000.  See Board hearing, pp. 3-
5, 7.

While the Veteran's post-service VA outpatient treatment 
records contain numerous entries of treatment and diagnoses 
for hypertension, the Veteran's record is silent as to 
medical evidence of a nexus between this disorder and his 
period of active service.

Following a November 2007 Board remand, he was provided a VA 
examination for compensation purposes in September 2009.  The 
examiner noted a review of the Veteran's claims file.  The 
Veteran reported that the onset of his hypertension occurred 
during service, and that he received treatment for 
hypertension, to include anti-hypertensive medication, since 
separation from service.  The Veteran noted that he was 
unable to obtain evidence of private treatment within a year 
of separation because his treating physician was deceased.  
Current treatment for hypertension at the VA medical center 
was noted.  

The Veteran reported episodes of headaches and dizziness when 
his blood pressure is elevated.  He also reported seeing 
floaters periodically.  Occasional dyspepsia was reported as 
well, however the Veteran associated those symptoms with 
anxiety.  He denied chest pain.  He reported that anxiety and 
physical activities would cause an elevation in blood 
pressure.

The examiner confirmed the diagnosis of  hypertension.  
Following the examination, the examiner noted the absence of 
the Veteran's service treatment records, and opined that 
current documentation does not support a diagnosis of 
hypertension in the service, or within one year of service.  
In fact, the examiner stated that, due to the lack of medical 
records from the service, as well as those of his now-
deceased private provider, a determination as to whether 
hypertension was present at the time of active service could 
not be determined without resorting to mere speculation.
 
As to the Veteran's assertions that his claimed disorder was 
first diagnosed during active service, the Federal Circuit 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, although the Board does not doubt the Veteran's 
credibility in this matter, it does not find that the Veteran 
is competent to determine the etiology of his current 
disorder.  While the Veteran is competent to report in-
service nausea and dizziness, in addition to whether he was 
told that he had hypertension in service, he has not been 
shown to be competent to link his claimed disorder to his 
period of active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between his claimed disorder and his period of service.

While there are several reports of hypertension and diabetes 
within the Veteran's record, none of the Veteran's providers, 
to include ongoing VA treatment, have linked the Veteran's 
current diagnosis to his period of active service.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hypertension had its onset in 
service, or a year following service, or is etiologically 
related to service.  The record establishes that the first 
notation of a diagnosis of hypertension within the Veteran's 
claims file was an August 2000 private treatment report, 
dated approximately 44 years after separation.  This 
significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
hypertension and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the Veteran's record 
does not contain medical evidence to demonstrate that his 
hypertension was diagnosed within a year following separation 
from active duty.  Therefore, although the Board does not 
doubt the sincerity of his claims and has taken into account 
the unavailability of his records, the Veteran's claim for 
service connection for hypertension must be denied due to the 
lack of any evidence of hypertension during service or within 
a year following service, coupled with the absence of a 
medical nexus linking his current disorder to his period of 
active duty.  

In this case, the record is simply insufficient to grant 
service connection for hypertension.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection, and it must be denied.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


